NO



NO. 12-09-00262-CV

 IN THE COURT OF APPEALS

	TWELFTH COURT OF APPEALS DISTRICT

	TYLER, TEXAS


MARK BROWN,	'	APPEAL FROM THE 87TH
APPELLANT

V.	'	JUDICIAL DISTRICT COURT OF

SHELIA LOPEZ AND 
MATTIE JACKSON,
APPELLEES	'	ANDERSON COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM
This pro se appeal is being dismissed for failure to comply with the Texas Rules
of Appellate Procedure.  See Tex. R. App. P. 42.3(c).  The judgment in this case was
signed on July17, 2009.  Appellant timely filed a notice of appeal that failed to contain
the information required by Texas Rules of Appellate Procedure 9.5 and 25.1(e), i.e., a
certificate of service showing service on all parties to the trial court's judgment.
On August 24, 2009, Appellant was notified pursuant to Texas Rule of Appellate
Procedure 37.1 that the notice of appeal was defective for failure to comply with rules 9.5
and 25.1(e).  He was further notified that unless he filed an amended notice of appeal on
or before September 23, 2009, the appeal would be referred to the court for dismissal. 
See Tex. R. App. P. 42.3(c).  The deadline for filing an amended notice of appeal has
passed, and Appellant has not corrected his defective notice of appeal.  Accordingly, the
appeal is dismissed for failure to comply with the Texas Rules of Appellate Procedure. 
See Tex. R. App. P. 42.3(c); Feist v. Berg, No. 12-04-00004-CV, 2004 WL 252785, at *1
(Tex. App.-Tyler Feb. 11, 2004, pet. denied); Feist v. Hubert, No. 12-03-00442-CV,
2004 WL 252285, at *1 (Tex. App.-Tyler Feb. 11, 2004, pet. denied).
Opinion delivered September 30, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 



























(PUBLISH)